FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER
Upon consideration of the pleadings, motions and the record in this action, as well as the arguments of counsel, on brief and orally, the Court finds and concludes, and adjudges, orders and decrees thereon, as follows:
1. The motions of Bethany Woodward and Linda Cayton to intervene herein as plaintiffs are granted.
2. This is not a class action within the meaning of Rule 23, Federal Rules of Civil Procedure. The facts and circumstances controlling the right of applicants to register may vary in respect to each of them, especially in such matters as residence and domicile, as well as in regard to the nature and content of the questions propounded to them by their respective registrars at the time they first sought registration. Therefore, the plaintiffs here cannot be said to be representative of other students desiring registration.
3. As to those persons who applied for registration before or after the entry of the restraining order in this ac*611tion, but who are not now parties to this action, the said restraining order shall not be construed to grant them registration.
4. The Court should, and does, abstain from deciding the issue of the right of the several plaintiffs to register to vote. The plaintiffs were admitted to registration provisionally under the temporary restraining order of this Court without regard to the prior ruling of the registrar on their residence or domicile. They may now re-apply for registration. If they are rejected, then they have the right under the law of Virginia, Code 24.1-67, to appeal forthwith to the circuit court of the county, or the corporation court of the city, in which his or her registrar is located, for a review of the registrar’s decision, if adverse to them. This course is now available to any of them, and the Virginia statute gives the appeal priority for hearing on the docket, and makes the appeal accessible on a very simple record. This conclusion is supported by the recent decision of Harris v. Samuels, 440 F.2d 748 (5 Cir. 1971), cert. denied, 404 U.S. 832, 92 S.Ct. 77, 30 L.Ed.2d 62 (1971).
5. Jurisdiction of this action is hereby retained, with leave to any party to return to this Court after termination of the State proceeding for determination of any Federal question arising therein.